department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc psi cam-113780-00 uilc internal_revenue_service national_office chief_counsel_advice memorandum for industry director financial services lmsb f from senior technician reviewer branch office of associate chief_counsel passthroughs and special industries cc psi subject denial of consent for change in method_of_accounting in accordance with section a of revproc_2002_1 2002_1_irb_1 this chief_counsel_advice advises you that consent for a change in accounting_method has been denied to a taxpayer within your jurisdiction pursuant to sec_6110 of the internal_revenue_code this chief_counsel_advice should not be cited as precedent legend taxpayer parent predecessor a b taxpayer formerly known as predecessor filed a form_3115 application_for change in accounting_method to request permission to change its treatment of supervisory goodwill from a non-depreciable asset to a depreciable asset beginning with the taxable_year beginning a year_of_change predecessor acquired one or more failing thrift institutions in tax-free reorganizations pursuant to sec_368 of the code using a carryover_basis in the assets acquired predecessor acquired the thrifts through supervisory mergers induced and arranged by the federal savings and loan insurance corporation fslic and the federal home loan banking board fhlbb the fslic permitted predecessor to account for the acquisitions using the purchase_method of cam-113780-00 accounting pursuant to this method predecessor valued each asset acquired at fair_market_value as a result the acquired thrifts had a negative net_worth the excess of the purchase_price which included liabilities assumed over the fair_market_value of the acquired assets was referred to as supervisory goodwill and was reported on predecessor’s balance_sheet for regulatory purposes pursuant to the fslic’s regulatory policies and procedures in effect at the time of acquisition of the failing thrifts predecessor was permitted to amortize the supervisory goodwill over a specified period for regulatory purposes and count the supervisory goodwill towards its regulatory capital reserve requirements on date congress enacted the financial institutions reform recovery and enforcement act of firrea which phased out over a five-year period the ability to count supervisory goodwill for the purposes of meeting regulatory capital requirements at the time of the acquisition of the failing thrifts predecessor did not assign any_tax basis to the supervisory goodwill for federal_income_tax purposes predecessor excluded the supervisory goodwill from its gross_income pursuant to sec_597 of the code as such section applied at the time of the acquisitions also predecessor never amortized the supervisory goodwill under the proposed method taxpayer formerly known as predecessor will depreciate under sec_167 of the code the tax basis of the supervisory goodwill over its useful_life hereinafter any reference to taxpayer includes predecessor taxpayer took the fair_market_value of the supervisory goodwill as its tax basis taxpayer takes the position that the contractual right to use the purchase_method of accounting along with the resultant purchased goodwill results in an asset on its books properly identified as supervisory goodwill taxpayer believes that this supervisory goodwill qualifies as other_property for purposes of sec_597 of the code and is a form of financial assistance provided by the fslic under sec_406 of the national housing act and as such the asset was properly excluded from gross_income pursuant to sec_597 relying on 507_us_546 taxpayer further believes that it as a result of the application of sec_597 has an ascertainable tax basis in its supervisory goodwill and that this asset with the enactment of the firrea had a limited useful_life we cannot accept this view based on our analysis as set forth below accordingly taxpayer’s requested change in method_of_accounting for supervisory goodwill was denied in a letter_ruling dated b law and analysis issue whether supervisory goodwill qualifies as money or other_property for purposes of sec_597 of the code cam-113780-00 supervisory goodwill is a creature of regulatory accounting principles although it bears a nexus to the generally_accepted_accounting_principles gaap asset of purchased goodwill that results under the purchase_method of accounting upon the acquisition of one corporation by another for federal_income_tax purposes taxpayer's acquisition of the failing thrifts qualified and were accounted for as tax-free reorganizations under sec_368 of the code thus taxpayer took a carryover_basis in the assets and liabilities from the acquired institutions at their financial book basis and recognized no gain_or_loss on the acquisitions as a general matter for federal_income_tax purposes purchased goodwill is not an acquired asset in a tax-free reorganization the value otherwise ascribed to purchased goodwill under gaap the excess of purchase_price including liabilities assumed over the fair_market_value of the assets acquired is already reflected in the book basis of the assets and liabilities acquired from the failing thrifts taxpayer at the time of its acquisition of the failing thrifts correctly did not recognize a separate intangible asset for federal_income_tax purposes comparable to its regulatory asset of supervisory goodwill that was booked on its acquisitions of the failing thrifts as that regulatory asset was derived from the gaap asset of purchased goodwill moreover even where goodwill is recognized as a tax asset it is not subject_to recovery by depreciation or amortization see 518_us_839 at n quoting 507_us_546 and winstar supra pincite n as discussed more fully in winstar supra during the years taxpayer acquired the failing thrifts the savings and loan industry was in crisis and the fslic lacked the funds necessary to liquidate all of the failing thrifts accordingly the fslic arranged mergers between healthy thrifts and failing thrifts as an inducement for these mergers the fslic allowed the acquiring thrifts to count supervisory goodwill toward regulatory capital reserve requirements set forth in c f_r dollar_figure and to amortize the goodwill over as much a sec_40 years in congress enacted firrea which impacted a thrift's ability to count supervisory goodwill towards satisfaction of its capital reserve requirements at the time taxpayer acquired the failing thrifts sec_597 of the code as added by sec_244 of the economic_recovery_tax_act_of_1981 publaw_97_34 date the act provided that the gross_income of a domestic_building_and_loan_association did not include any amount of money or other_property received from the fslic pursuant to sec_406 of the national housing act u s c f regardless of whether any note or other instrument was issued in exchange further sec_597 provided that no reduction in the basis of assets of a domestic_building_and_loan_association shall be made on account of such money or other_property received cam-113780-00 sec_246 of the act made sec_597 of the code applicable to payments made on or after date the use of the word payments in sec_246 of the act along with the statutory language of sec_597 of the code and sec_406 of the national housing act clearly indicates the congressional intent to limit sec_597 to forms of financial assistance provided by the fslic although the legislative_history to sec_244 of the act is somewhat sparse what legislative_history there is also supports a conclusion that sec_597 of the code covers only financial assistance provided by the fslic sec_597 as enacted appears to have been first added in the version of h_r that was passed by the house on date see cong rec at h5259 and h5279 daily ed date the legislative_history also indicates that this tax provision was initially agreed to in the senate as a floor amendment captioned section fslic financial assistance on date see cong rec at s8287 daily ed date in support of the senate amendment the congressional record reflects that the amendment would facilitate the infusion of capital to a failing savings and loan or the merger of a savings and loan with another financial_institution by clarifying that these transactions are nontaxable events id at s8288 further the use of terms such as payment capital infusion and repayment during the legislative process are further indications of a congressional intent to limit sec_597 of the code solely to forms of financial assistance see eg letter from richard t pratt then- chairman of the fhlbb cong rec at s8288 the conference_report moreover indicates that this amendment was intended to resolve the question of whether financial assistance from the fslic was to be included in income or treated as a non-shareholder contribution_to_capital with a consequential reduction in the tax basis of assets by the taxpayer h_r conf_rep no 97th cong 1st sess see also staff of the joint_committee on taxation 97th cong 1st sess general explanation of the economic_recovery_tax_act_of_1981 h_r 97th cong pub_l_no pincite to facilitate providing of financial assistance by the fslic and referring to the fslic's financial assistance program and the proper treatment under prior_law of such assistance payments from the fslic the fslic was created in with the passage of the national housing act chiefly to insure deposits made by the public see winstar u s pincite in addition to providing deposit insurance the fslic generally was authorized to make loans to to make deposits in to purchase the assets or securities of to assume the liabilities of or to make contributions to any insured institution see sec_406 of the national housing act u s c f as a result supervisory goodwill does not resemble any type of financial assistance listed in sec_406 of the national housing act rather the concept of supervisory goodwill was merely part of an accounting regime designed to induce healthy thrifts to acquire failing thrifts see winstar u s pincite the nature of cam-113780-00 supervisory goodwill is one of regulatory forbearance rather than financial assistance further based on the types of assistance that the fslic was authorized to render under sec_406 of the national housing act the fslic assistance given under this provision was intended to increase the capital of an institution so that the institution could meet its obligations to depositors supervisory goodwill does not enhance the capital of an institution rather it is the antithesis of capital as it relieves the institution and its shareholders of their obligations to meet otherwise applicable capital requirements nothing in the legislative_history to sec_597 of the code indicates it was intended to apply to forms of assistance other than financial assistance under these circumstances supervisory goodwill is not assistance within the meaning of sec_597 moreover both the statutory language and the legislative_history of sec_597 of the code limit application of sec_597 to financial assistance provided by the fslic under title of the united_states_code the regulatory forbearance that taxpayer claims created supervisory goodwill was not provided by the fslic generally the clear meaning of a statute will control its application unless it is established that congressional intent would require a different result congress clearly differentiated between the fhlbb and the fslic for purposes of applying various contemporaneously enacted provisions of the internal_revenue_code compare sec_243 and sec_244 of the act in which congress spoke only to actions by the fslic with sec_241 of the act in which congress spoke to actions by either the fhlbb or the fslic the fslic although working with the fhlbb in such matters was a separate corporation for tax purposes see 319_us_436 further the fslic had no authority to allow supervisory goodwill to be counted toward regulatory capital requirements under the rules of the fhlbb given the clear statutory reference in sec_597 of the code we cannot expand the meaning of the fslic to encompass actions of the fhlbb we do not agree that because the fslic and the fhlbb have been treated as indistinguishable for purposes of determining a breach of contract with respect to the use of supervisory goodwill to meet regulatory capital requirements the same result applies here we note that the supreme court in winstar supra did not hold that supervisory goodwill was provided by the fslic under sec_406 of the national housing act within the meaning of sec_597 of the code we also do not agree that sec_597 of the code extends to the right to use supervisory goodwill to meet regulatory capital requirements and that the fslic on taxpayer’s behalf obtained that right from the fhlbb and then conveyed it to taxpayer in connection with the acquisitions of the failing thrifts for the reasons set forth above we conclude that the right to use supervisory goodwill is not assistance provided by the fslic under sec_597 cam-113780-00 issue whether taxpayer properly established a tax basis in the book asset identified as supervisory goodwill for federal_income_tax purposes a taxpayer’s basis in property is generally established by reference to the taxpayer’s cost see sec_1012 of the code the taxpayer's cost is usually measured by the amount the taxpayer paid in cash or kind for the property see sec_1_1012-1 of the income_tax regulations when a taxpayer incurs no cost in connection with the acquisition of the property the taxpayer's basis in that property may be established under other provisions of the code however absent the application of a special provision that provides for the tax-free receipt of property a taxpayer generally must include the fair_market_value of the property received in income in order to obtain a tax basis in such property see eg sec_1 d of the regulations 91_tc_627 thus generally when a taxpayer acquires property without incurring any cost the amount of the taxpayer's basis in that property is equal to the amount included in income that is the property's fair_market_value taxpayer has no tax basis in supervisory goodwill for federal_income_tax purposes taxpayer's acquisition of the failing thrifts qualified as tax-free reorganizations under sec_368 of the code special basis rules apply in connection with assets and liabilities acquired by means of tax-free reorganizations under these rules for federal_income_tax purposes a taxpayer such as taxpayer generally steps into the shoes of the transferor_corporation such as the failing thrifts acquired by taxpayer with respect to basis see sec_362 because supervisory goodwill was not a pre-existing asset on the books of the failing thrifts acquired by taxpayer taxpayer could not obtain a carryover_basis in that asset see also sec_357 and sec_1032 as taxpayer could not obtain a carryover_basis for supervisory goodwill under sec_362 of the code taxpayer must identify a fresh source from which basis can be obtained taxpayer takes the position that sec_597 applies to provide a tax-free source_of_income from which this fresh basis can be said to derive for the reasons set forth above under issue sec_597 is not applicable to the acquisition of supervisory goodwill by taxpayer consequently taxpayer was not entitled to exclude the value of supervisory goodwill from gross_income under sec_597 as taxpayer did not separately pay for the purported asset and did not include the fair_market_value of that asset in gross_income taxpayer cannot now claim that it had a tax basis in that asset see sec_1_61-2 of the regulations strong v commissioner supra taxpayer has no tax basis in the right to use goodwill even assuming that taxpayer received an asset from the regulators that is recognizable for federal_income_tax purposes this asset can only be the right to cam-113780-00 use purchased goodwill to meet regulatory capital requirements further for federal_income_tax purposes this right is considered other_property and any_tax basis attributable to the acquisition of this right would be determined under rules applicable to the receipt of property see sec_1012 of the code as a general matter the creation of rights under governmental regulatory and licensing arrangements property rights will usually not result in the recognition of gross_income to the recipient of those property rights see eg revrul_92_16 1992_1_cb_15 holding that the issuance of emission allowance by the environmental protection agency does not result in gross_income to the taxpayer a utility that receives it moreover not even the excess of the fair_market_value of the property right over the cost of acquisition of that right will be income see eg revrul_67_135 1967_1_cb_20 holding that the excess of the fair_market_value over the cost of a lease obtained by a taxpayer in a lottery conducted by the united_states bureau of land management is not includable in gross_income even where a tax basis in such a property right is properly determined under sec_1012 of the code that basis is generally limited to the taxpayer's cost of acquiring the property right not the fair_market_value of the right itself the service's position with respect to the proper determination of any_tax basis to be accorded to the acquisition of these types of property rights has been implicitly adopted by a number of courts in cases holding that taxpayers' bases in similar_property rights were the respective taxpayers' costs of obtaining those rights see eg 191_f2d_934 5th cir 79_tc_109 aff'd per curiam 722_f2d_324 6th cir 31_tc_803 thus as taxpayer incurred no additional cost in order to obtain the right to use purchased goodwill for regulatory purposes its cost_basis in such an asset would be zero issue whether taxpayer is entitled to claim a deduction for depreciation of supervisory goodwill under sec_167 of the code sec_167 of the code provides as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear and obsolescence of property used in a trade_or_business or of property_held_for_the_production_of_income sec_167 of the code generally provides that the basis on which exhaustion wear_and_tear and obsolescence are allowed shall be the adjusted_basis provided in sec_1011 for the purpose of determining the gain on the sale_or_other_disposition of the property sec_1_167_g_-1 of the regulations provides that the basis upon which the allowance for depreciation is computed with respect to any property shall be the adjusted_basis provided in sec_1011 for the purpose of determining gain on the sale_or_other_disposition of the property sec_1_1011-1 provides the adjusted_basis for determining gain_or_loss from the disposition of property is the cost or other basis prescribed in sec_1012 or other applicable provisions of subtitle a of the code cam-113780-00 sec_1_167_a_-1 of the regulations provides that the allowance for the exhaustion wear_and_tear and obsolescence of property used in a trade_or_business or held_for_the_production_of_income is that amount which should be set_aside for the taxable_year in accordance with a reasonably consistent plan so that the aggregate of the amounts set_aside will at the end of the estimated_useful_life of the depreciable_property equal the cost or other basis of that property the allowance shall not reflect amounts representing a mere reduction in market_value sec_1_167_a_-1 of the regulations provides that the estimated_useful_life of an asset is not necessarily the useful_life inherent in the asset but the period over which the asset may reasonably be expected to be useful to the taxpayer in its trade_or_business or in the production of the taxpayer’s income this period shall be determined by reference to the taxpayer’s experience with similar_property taking into account present conditions and probable future developments sec_1_167_a_-3 of the regulations provides that an intangible asset that is known from experience or other factors to be of use in the business or the production_of_income for only a limited period the length of which can be estimated with reasonable accuracy may be the subject of a depreciation allowance an intangible asset the useful_life of which is not limited is not subject_to the allowance for depreciation no allowance for depreciation will be permitted merely because in the unsupported opinion of the taxpayer the intangible asset has a limited useful_life no deduction for depreciation is allowable with respect to goodwill sec_1_167_a_-10 of the regulations provides that the period for depreciation shall begin when the asset is placed_in_service and shall end when the asset is retired from service in order to claim a depreciation deduction under sec_167 of the code a taxpayer is required to have a determinable tax basis in the asset use the asset in the taxpayer’s trade_or_business or hold the asset for the production_of_income and have a useful_life determinable with reasonable accuracy for the reasons set forth above under issue taxpayer does not have a tax basis in the claimed intangible asset regardless of whether that asset is considered to be the regulatory asset of supervisory goodwill or merely the right to use such supervisory goodwill to meet regulatory capital requirements without a tax basis in that intangible asset even if we were to conclude that such asset was a depreciable asset taxpayer's depreciable basis would be zero pursuant to sec_167 of the code and sec_1_167_g_-1 of the regulations thus the amount of the depreciation deduction that would be allowable in any taxable_year would be zero even assuming that taxpayer had established a tax basis in the claimed intangible asset regardless of whether that asset is considered to be the regulatory asset of cam-113780-00 supervisory goodwill or merely the right to use such supervisory goodwill to meet regulatory capital requirements that asset is not depreciable under sec_167 of the code for gaap taxpayer’s acquisitions of the failing thrifts were accounted for under the purchase_method for business combinations the amount by which the fair_market_value of the liabilities assumed by taxpayer the acquisition price exceeded the fair_market_value of the assets received by taxpayer as a result of these acquisitions was recognized on taxpayer's books as purchased goodwill for regulatory purposes this purchased goodwill corresponded to taxpayer's regulatory asset identified as supervisory goodwill if the acquisitions of the failing thrifts created tax basis as taxpayer alleges then the calculation of the excess acquisition costs would be consistent with the residual_method of determining tax_accounting goodwill see eg 84_tc_476 aff'd 815_f2d_75 6th cir in order to be depreciable an identified asset requires a determination of value basis and a reasonably determinable useful_life 507_us_546 these two requirements are to be met based on information available as of the transaction date see banc one supra at most taxpayer received a right to use supervisory goodwill to meet regulatory capital requirements even assuming that such a right resulted in a recognizable asset for federal_income_tax purposes at the time of acquisition this right is not clearly severable from the residual tax asset of goodwill the mere fact that enactment of firrea eliminated taxpayer’s right to use its supervisory goodwill for regulatory purposes does not establish that its tax asset now also has a separately ascertainable value and a reasonably determinable useful_life taxpayer has failed to substantiate that the fair_market_value of the right to use supervisory goodwill is equal to the residual amount likewise the remaining useful_life determined by the taxpayer is for the right to use and not necessarily for the residual amount therefore taxpayer has failed to distinguish the right to use supervisory goodwill from nondepreciable goodwill further most of the value assigned to the regulatory book asset of supervisory goodwill was likely derived from loans and other assets that had declined in value because of rising interest rates see winstar u s pincite for federal_income_tax purposes because taxpayer took the loans and other assets from which the regulatory book asset of supervisory goodwill was derived at their historic that is unreduced book values tax basis was properly reflected directly in these loans and other assets rather than indirectly in a separately booked tax asset comparable to supervisory goodwill even if taxpayer had tax basis in supervisory goodwill such basis would be the fair_market_value of the right to use the supervisory goodwill toward regulatory capital requirements not the full amount of the regulatory forbearance claimed by taxpayer while supervisory goodwill was used to meet regulatory capital requirements the value is not equivalent to its capital cost and does not have a dollar for dollar value see 43_fedclaims_445 aff’d in part and vacated in cam-113780-00 part 245_f3d_1342 thus taxpayer has failed to substantiate the basis in its right to use supervisory goodwill consequently taxpayer has not met its burden of separately identifying valuing and lifing the right to use as required by the supreme court in newark morning ledger supra in order for such right to be subject_to a depreciation deduction under sec_167 of the code even assuming that the asset recognizable for federal_income_tax purposes is the regulatory asset of supervisory goodwill taxpayer also has not met its burden of separately valuing and lifing such asset as required by the supreme court in newark morning ledger supra therefore the claimed intangible asset regardless of whether that asset is considered to be the regulatory asset of supervisory goodwill or merely the right to use such supervisory goodwill to meet regulatory capital requirements is not depreciable under sec_167 and taxpayer is not entitled to a deduction for depreciation or amortization under sec_167 for this asset conclusion for the reasons set forth above taxpayer’s requested change in method_of_accounting with respect to its supervisory goodwill has been denied if you have any questions on this matter do not hesitate to call kathleen reed
